DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Certified copies of the priority documents are not in the file.  A document dated 02/12/2021 indicates that the Office was unable to electronically retrieve the priority documents.

Election/Restrictions
In their response dated 09/16/2022 the applicant elected Group I (claims 1-12) without traverse.  The restriction is deemed proper and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: The term “substantially of HDPE” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear portion of the material must be HDPE to be considered “substantially HDPE.”
Regarding claim 7: the claim recites, “the retaining geometry region having a
plurality of openings through which material of the tank wall extends and onto a rear side of the reinforcing profile member to thereby establish the positive material bond connection between the tank wall and the at least one reinforcing profile member at the retaining geometry region.” However, in this claim the retaining geometry is defined as being a different component than the reinforcing profile (“a retaining geometry member, connected to…the at least one reinforcing profile member”).  Thus, it appears that the hole in the retaining geometry would not allow tank wall to extend onto the rear of the reinforcing profile.  
	Also, in line 9, “the retaining geometry region” lacks proper antecedent basis.
	Regarding claim 8: The term “substantially of HDPE” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear portion of the material must be HDPE to be considered “substantially HDPE.”
	Regarding claim 10: this claim recites “the positive material bond connection…of the at least one reinforcing profile member adjacent to the opening.” But similar to the above discussion of claim 7, the openings are defined as being in the retaining geometry region, which seems to be defined as being separate from the reinforcing profile.
	Regarding claims 11 and 12: “the other axial portions” lack proper anteceded basis.  
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 7-12 would be allowable if amended to overcome the §112 rejections.  
The following is an examiner’s statement of reasons for allowance: 
The examiner considers WO94/12334 (Sadr) to be the closest prior art of record.  Sadr disclose a tank (fig 7, page 10) comprising: a tank wall (29, fig 7) composed of a plastic material (i.e. PE, page 10); and at least one reinforcing profile member (i.e. mesh 13’, fig 7), configured to minimize deformation of the plastic tank, the at least one reinforcing profile member configured for arrangement on an outer side of the tank wall to be engaged by the tank wall and establish a positive connection therewith (the mesh is embedded within the tank wall, fig 7, page 10 ll. 24-31), a plurality of openings through and/or into which material of the tank wall extends and onto a rear side of the reinforcing profile member facing away from the tank wall to thereby establish the positive connection between the tank wall and the at least one reinforcing profile member at the retaining geometry region (see at least p. 7 ll. 5-10).
Sadr does not disclose at least that the at least one reinforcing profile member having a retaining geometry region extending at least in a vicinity of an axial end of the at least one reinforcing profile member, the retaining geometry region having a wider design than other axial portions of the at least one reinforcing profile member, in a planar view of the tank wall, and having a plurality of openings through which and/or into which material of the tank extends into to establish a positive material bond connection between the tank wall and the at least one reinforcing profile member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0180427 discloses a similar method and structure as claimed but does not disclose a retaining geometry region
US 2018/0036921 discloses a method for increasing the strength of a polymer article
US 5,059,377 discloses a method for forming a composite material having a strengthening member
US 3,940,002 discloses a fuel tank with strengthening members 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733